Exhibit 10(i)(i)

CONSULTING AGREEMENT



Agreement, dated as of the 15th day of December 2003, by and between ARROW
ELECTRONICS, INC., a corporation organized and existing under the laws of the
State of New York and having an address at 50 Marcus Drive, Melville, New York,
New York 11747 (the "Company"), and ROBERT E. KLATELL, 1094 Ponus Ridge Road,
New Canaan, Connecticut 06840 (the "Consultant").

WHEREAS, the Consultant is currently serving as an Executive Vice President of
the Company, pursuant to the Employment Agreement, dated as of the 1st day of
January 1998 (the "Employment Agreement");

WHEREAS, the Consultant's "Employment Period" under the Employment Agreement
will terminate on December 31, 2003 when the Consultant will retire from the
Company and resign as a director of the Company (the "Retirement Date");

WHEREAS, the Company wishes to avail itself of the Consultant's knowledge,
expertise and experience by hiring the Consultant as a consultant for a period
of twelve months following the Retirement Date; and

WHEREAS, the Consultant is willing to serve as a consultant to the Company
during such period upon the terms and conditions set forth below;

NOW THEREFORE, the Company and the Consultant agree as follows:

Consultancy Services
.
 a. The Consultant agrees that, commencing on January 1, 2004 (the "Commencement
    Date") and continuing until December 31, 2004 (the "End Date"), or such
    lesser period as provided for in Section 5 hereof (the "Consulting Period"),
    he shall provide to the Company and its subsidiaries consulting services and
    advice and shall participate in various external activities and events for
    the benefit of the Company, as reasonably requested from time to time upon
    reasonable prior notice by the Chief Executive Officer ("CEO") of the
    Company; provided, however, that during the period commencing on January 1,
    2004 and ending on December 31, 2004 or such earlier date as provided in
    Section 5, the Consultant shall be available to provide services pursuant to
    this Agreement for a minimum of six consulting days per month. As part of
    the services rendered under this Agreement, the Consultant shall continue to
    serve as a member of the Board of Directors of Marubun Arrow until requested
    to resign from such position by the CEO.
 b. The Company acknowledges and agrees that, except as provided in Section 3
    hereof, the Consultant shall not be restricted in any manner whatsoever by
    this Agreement from providing services to any other person or entity and
    that the agreements set forth herein are entered into upon a non-exclusive
    basis.
 c. The Consultant shall not, by virtue of the consulting services provided
    hereunder, be considered to be an officer or employee of the Company during
    the Consulting Period, and shall not have the power or authority to contract
    in the name of or bind the Company, except as may be expressly stated in a
    written delegation of such authority from the CEO.

2. Compensation .

(a) Consulting Fees . The Consultant will be entitled to payment from the
Company for services rendered hereunder at the rate of $3,500 per day. The
minimum consulting fee of $21,000 per month shall be made monthly in advance on
the first business day of each month.

(b) Office and Expenses . The Company will provide the Consultant with office
and administrative support appropriate for the level and location of the
Consultant's business activity on behalf of the Company. The Company will
reimburse the Consultant for out-of-pocket travel, lodging, entertainment, and
other appropriate expenses reasonably incurred in the course of the performance
of the Consultant's services and otherwise in accordance with Arrow's standard
travel and entertainment policy for employees (or for executive officers of the
Company if there is a different policy for them).

(c) Billing; Sole Compensation . The Consultant will bill Arrow monthly for the
consulting fees and expenses referred to in (a) and (b) above, subject to a
minimum fee of $21,000 per month. Such fees and expenses represent the sole
compensation due to the Consultant from Arrow under the terms of this Agreement.
The Consultant shall be solely responsible for payment of applicable taxes in
respect of the payments made to him under this Agreement.

(d) Physical Examination . During the Consulting Period, Consultant will be
entitled to one personal physical examination at the Cooper Clinic on a basis
consistent with past practice.

(e) Vesting . Any unvested options to acquire stock of the Company held by the
Consultant on the Retirement Date shall become fully vested on such date and
shall be exercisable for three years from such date. Any unvested restricted
Company stock held by the Consultant on the Retirement Date will vest on such
date.

(f) Insurance . During the Consulting Period, the Company shall provide the
Consultant with accident insurance coverage in the amount of $1,000,000 with
respect to accidents which occur while the Consultant is on Company business and
with medical insurance coverage or medical expense reimbursement covering
medical expenses incurred by the Consultant outside the United States while the
Consultant is on Company business.

3. Non-Competition, etc. During the Consulting Period and for a period of two
years (one year in the case of (d)) after the termination of the Consulting
Period, the Consultant shall not, directly or indirectly:

(a) Disclosure of Information . Use, attempt to use, disclose or otherwise make
known to any person or entity (other than to the Company or otherwise in the
course of the business of the Company, its subsidiaries or affiliates and except
as may be required by applicable law): (i) any knowledge or information,
including, without limitation, lists of customers or suppliers, trade secrets,
know-how, inventions, discoveries, processes and formulae, as well as all data
and records pertaining thereto, which he may acquire in the course of his
employment or consultancy; or (ii) any knowledge or information of a
confidential nature (including all unpublished matters) relating to, without
limitation, the business, properties, accounting, books and records, trade
secrets or memoranda of the Company, its subsidiaries or affiliates, which he
now knows or may come to know in any manner which may be detrimental to or cause
injury or loss to the Company, its subsidiaries or affiliates.

(b) Non-Competition . Without the prior written consent of the Company, engage
or become interested in the United States, Canada, Mexico, Asia or anywhere in
the world (whether as a director, officer, employee, partner, consultant, or
otherwise) in the business of distributing electronic parts, components,
supplies or systems, or any other business that is competitive with the
principal business or businesses then conducted by the Company, its subsidiaries
or affiliates ( provided, however, that nothing contained herein shall prevent
the Consultant from acquiring or owning less than 1% of the issued and
outstanding capital stock or debentures of a corporation whose securities are
listed on the New York Stock Exchange, American Stock Exchange, or the National
Association of Securities Dealers Automated Quotation System);

(c) Solicitation . Solicit or participate in the solicitation of any business of
any type conducted by the Company, its subsidiaries or affiliates, during said
term or thereafter, from any person, firm or other entity which at the time is
(or at any time during the preceding twelve months was) a supplier or customer,
or prospective supplier or customer, of the Company, its subsidiaries or
affiliates; or

(d) Employment . Employ or retain, or arrange to have any other person, firm or
other entity employ or retain, any person who was an employee or consultant of
the Company, its subsidiaries or affiliates, at any time during the period of
twelve consecutive months immediately preceding such employment or retention.

The Consultant shall promptly furnish in writing to the Company, its
subsidiaries or affiliates, any information reasonably requested by the Company
(including any third party confirmations) with respect to any activity or
interest the Consultant may have in any business, which business could
reasonably be construed to be competitive with the principal business or
businesses then conducted by the Company, its subsidiaries or affiliates.

4. Indemnity . The Company shall indemnify the Consultant for any claim arising
out of or in connection with the Consultant's services as a consultant pursuant
to the terms of this Agreement in the same manner and to the same extent as the
Company or such subsidiary, as the case may be, indemnifies its then current
officers.

5. Early Termination of Consulting Period; Compensation Upon Termination .

(a) Early Termination of Consulting Period - General . Notwithstanding anything
in herein to the contrary, the Consulting Period shall terminate on the death or
Disability of the Consultant or a termination of the Consultant's services by
the Company for Cause or without Cause.

 i.  For purposes of this Agreement, " Cause " shall mean the Consultant's (A)
     willful and continued failure to perform substantially his duties
     hereunder, (B) gross negligence or serious misconduct, (C) the Consultant's
     conviction for the commission of a felony or (D) the material breach by the
     Consultant of any provision of this Agreement. No act or failure to act by
     the Consultant shall be considered Cause unless the Company has given
     written notice thereof to the Consultant and, where remedial action is
     feasible, he has failed to remedy the act or omission within thirty days
     after receiving such notice. No act, or failure to act, shall be considered
     "willful" unless done, or omitted to be done, by the Consultant in bad
     faith and without reasonable belief that his action or omission was in the
     best interests of the Company.
 ii. For purposes of this Agreement, " Disability " shall mean that the
     Consultant has been incapable of substantially fulfilling the positions,
     duties, responsibilities and obligations set forth in this Agreement
     because of physical, mental or emotional incapacity resulting from injury,
     sickness or disease for a period of (A) at least four consecutive months or
     (B) more than six months in any twelve month period.

(b) Compensation Upon Any Termination of the Consulting Period . Upon any
termination of the Consulting Period on or prior to the End Date, the Company
shall pay or cause to be paid to the Consultant (or, if applicable, the
Consultant's beneficiary, as elected by the Consultant in accordance with such
procedures as may be established by the Company from time to time (the
"Beneficiary") (i) within ten business days following such termination, any
compensation payable pursuant to Section 2 hereof that has been earned prior to
the date of such termination and not yet paid (such payments, the "Accrued
Amounts").

(c) Compensation Upon Termination by the Company without Cause or Upon the
Consultant's Death or Disability . If the Consulting Period is terminated
pursuant to Section 5(a) prior to the End Date due to the termination of the
Consultant's services by the Company without Cause or the Death or Disability of
the Consultant, the Company shall pay or cause to be paid to the Consultant,
within ten business days following such termination, a lump sum cash payment
equal to the minimum consulting fees that would have been paid to the Consultant
during the period beginning on the date of such termination and ending on the
End Date, such amount to be discounted to its present value using the federal
funds rate.

6. Independent Contractor . The Consultant is an independent contractor and
nothing in this Agreement shall be construed to create an employee relationship
between Company and Consultant.

Separability
. The Consultant agrees that the provisions of Section 3 constitute independent
and separable covenants which shall survive the termination of the Consulting
Period and which shall be enforceable by the Company notwithstanding any rights
or remedies the Consultant may have under any other provisions hereof. In
addition, (a) any provisions which by their terms contemplate the making of
payments or the taking of other actions following the termination of the
Consulting Period shall survive the termination of the Consulting Period and (b)
Section 4 hereof shall survive the termination of the Consulting Period.
Specific Performance
. The Consultant acknowledges that (a) the services to be rendered under the
provisions of this Agreement and the obligations of the Consultant assumed
herein are of a special, unique and extraordinary character; (b) it would be
difficult or impossible to replace such services and obligations; (c) the
Company, its subsidiaries and affiliates will be irreparably damaged if the
provision hereof are not specifically enforced; and (d) the award of monetary
damages will not adequately protect the Company, its subsidiaries and affiliates
in the event of a breach hereof by the Consultant. By virtue thereof, the
Consultant agrees and consents that if he violates any of the provisions of this
Agreement, in addition to any other rights and remedies available under this
Agreement or otherwise, the Company shall (without any bond or other security
being required and without the necessity of proving monetary damages) be
entitled to a temporary and/or permanent injunction to be issued by a court of
competent jurisdiction restraining the Consultant from committing or continuing
any violation of this Agreement, or any other appropriate decree of specific
performance. Such remedies shall not be exclusive and shall be in addition to
any other remedy which any of them may have.
Miscellaneous

(a) Entire Agreement; Amendment . This Agreement constitutes the whole agreement
between the parties with respect to the subject matter hereof and may not be
modified, amended or terminated except by a written instrument executed by the
parties hereto. All other agreements between the parties pertaining to the
employment or remuneration of the Consultant not specifically contemplated
hereby or incorporated or merged herein are terminated and shall be of no
further force or effect. Notwithstanding any provision of this Agreement to the
contrary, nothing in this Agreement shall adversely affect the rights of the
Consultant under any benefit plan, program or arrangement in which he is
participating immediately prior to the commencement of the Consulting Period.

(b) Assignment . This Agreement is not assignable by the Company without the
written consent of the Consultant, or by the Consultant without the written
consent of the Company, and any purported assignment by either party of such
party's rights and/or obligations under this Agreement shall be null and void.

(c) Waivers. etc. No waiver of any breach or default hereunder shall be
considered valid unless in writing, and no such waiver shall be deemed a waiver
of any subsequent breach or default of the same or similar nature. The failure
of any party to insist upon strict adherence to any term of this Agreement on
any occasion shall not operate or be construed as a waiver of the right to
insist upon strict adherence to that term of any other term of this Agreement on
that or any other occasion.

(d) Provisions Overly Broad . In the event that any term or provision of this
Agreement shall be deemed by a court of competent jurisdiction to be overly
broad in scope, duration or area of applicability, the Court considering the
same shall have the power and hereby is authorized and directed to modify such
term or provision to limit such scope, duration or area, or all of them so that
such term or provision is no longer overly broad and to enforce the same as so
limited. Subject to the foregoing sentence, in the event any provision of this
Agreement shall be held to be invalid or unenforceable for any reason, such
invalidity or unenforceability shall attach only to such provision and shall not
affect or render invalid or unenforceable any other provision of this Agreement.

(e) Notices . Any notice permitted or required hereunder shall be in writing and
shall be deemed to have been given on the date of delivery or, if mailed by
registered or certified mail, postage prepaid, on the third business day
following the date of mailing:

(i) if to the Consultant to, to him at his last known home address as reflected
on the books and records of the Company.

(ii) if to the Company to:

Arrow Electronics, Inc.

50 Marcus Drive

Melville, New York 11747

Attention: Senior Vice President and General Counsel;

provided, however,

that either party may, by notice to the other, change his or its address for
notice hereunder.



(f) Governing Law and Consent to Jurisdiction .

(i) This Agreement shall be construed and governed in all respects by the
internal laws of the State of New York, without giving effect to principles of
conflicts of law.

(ii) Any judicial proceeding brought with respect to this agreement must be
brought in a court of competent jurisdiction in the State of New York, and, by
execution and delivery of this agreement, each party (i) accepts, generally and
unconditionally, the exclusive jurisdiction of such of such courts and any
related appellate court, and irrevocably agrees to be bound by any judgment
rendered thereby in connection with this agreement and (ii) irrevocably waives
any objection it may now or hereafter have as to the venue of any such suit,
action or proceeding brought in such a court or that such court is an
inconvenient forum. THE PARTIES HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL
PROCEEDING TO WHICH THEY ARE ADVERSE PARTIES INVOLVING, DIRECTLY OR INDIRECTLY,
ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS
AGREEMENT.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

ARROW ELECTRONICS, INC.

By: /s/ Peter S. Brown

Name: Peter S. Brown

Title: Senior Vice President

CONSULTANT

/s/ Robert E. Klatell



ROBERT E. KLATELL